Appeal from an order of the Supreme Court, Niagara County (Vincent E. Doyle, J.), entered September 29, 2005. The order awarded claimant the amount of $5,107,500 with interest pursuant to EDPL 514 and CPLR 5003.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Claimant commenced this proceeding to recover damages for the condemnation of its real property by respondent. On appeal from an order awarding claimant the sum of $5,107,500, with interest, as the value of the condemned property, respondent contends that Supreme Court erred in adopting the value of $45 per square foot advanced by claimant without appropriately weighing the evidence. We reject that contention. “In a condemnation case, the court’s award should be upheld where it is within the range of expert testimony or [is] otherwise supported by the evidence and adequately explained by the court” (Transitown Plaza Assoc. v State of New York, 1 AD3d 997, 997 [2003]). Here, the court’s determination that the subject property is worth $45 per square foot is within the range of expert testimony inasmuch as it is directly supported by the testimony of claimant’s appraiser. Moreover, we conclude that the court properly determined that the comparable sales upon which respondent’s appraiser relied were “less *1170reliable as fair market indicators” than those upon which claimant’s appraiser relied. Present — Pigott, Jr., P.J., Scudder, Kehoe, Smith and Green, JJ.